DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claim(s) 1-14, 16-17, 20 are allowed.
The following is an examiner’s statement of reasons for allowance. The invention claim(s):

          ‘A device comprising:

          •••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••
           wherein the spectroscopic analyzer comprises a light source in optical communication with a detector through an optical cavity; 

          the detector in electronic communication through a gating circuit with a first integrating circuit and a second integrating circuit; 

          the light source, the detector, the gating circuit, and the integrating circuits in electronic communication with a processing system; 

          the processing system configured, over an integrating period of time, to repeatedly cycle the light source on in a light-source-on event to produce a plurality of individual ring up currents from the detector, each of the individual light-source-on events followed by a corresponding light-source-off event to produce a plurality of ring down currents from the detector; Response to OA App. 17/115723 HARGJ-1011 22-Jun-2022 Page 3 of 12 

          for each of the light-source-on events, over the integration period of time, a portion of each ring up current is directed by the gating circuit to the first integrating circuit to produce a total ring up current including a sum of the plurality of ring up currents obtained during the integration time; 


          for each of the light-source-off events, over the integration period of time, a portion of each ring down current is directed by the gating circuit to the second integrating circuit to produce a total ring down current including a sum of the plurality of ring down currents obtained during that same integration time.’

         The subject matter as recited above was not taught, shown, or suggested with the prior-art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C BUTLER whose telephone number is (571)270-3973. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                                                                                                                                                                                                                              
/KEVIN C BUTLER/Examiner, Art Unit 2852